TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00407-CR


Michael Walker, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-09-200673, HONORABLE BRENDA P. KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On June 19, 2009, the trial court signed a judgment of conviction accepting appellant
Michael Walker's guilty plea to felony cocaine possession and sentencing him to three years
imprisonment.  On July 3, appellant filed a notice of appeal from the judgment of conviction.  The
trial court has certified that the cause is a plea bargain case and that appellant has no right of appeal. 
Thus, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   October 8, 2009
Do Not Publish